Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claims 1, 2 and 3, US 2008/0290965 teaches in Fig. 2, 3 and 4 a duplexer including an antenna terminal, a reception terminal, a plurality of ground terminals, a multilayer board and the obvious locations of reception terminal, the transmission terminal and the first and second earth terminals. WO 2010/087304 teaches in Fig. 3B a duplexer including a transmission filter, a reception filter a switch and a ground electrode arranged between the transmission filter and the reception filter. US 2014/0354374 teaches in Fig. 6C a module including a switch, antenna terminal, transmission terminal, reception terminal. However, US 2008/0290965 does not teach or suggest a switch and a ground electrode arranged on the multilayer board. Therefore, WO 2010/087304 and US 2014/0354374 teaches away from the duplexer as taught by US 2008/0290965.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE NGUYEN whose telephone number is (571)272-7854.  The examiner can normally be reached on MON - FRI 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE . NGUYEN
Examiner
Art Unit 2649